Citation Nr: 1002631	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot disorder, claimed to 
have resulted from treatment received at the St. Louis VA 
Medical Center (VAMC), John Cochran Division, in November and 
December 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the RO in Phoenix, Arizona.

The Veteran provided testimony at a January 2007 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.  The Board 
remanded the claim for further development in a July 2007 
decision.  The development requested has been completed, as 
discussed below, and the claim is now appropriate for 
appellate review.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional 
disability that was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in rendering treatment in 2003, that 
there was an absence of informed consent, that there was an 
occurrence of an event not reasonably foreseeable, or that VA 
treatment caused or aggravated the Veteran's disability 
beyond its natural progression.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a bilateral foot 
disorder, claimed to have resulted from VA treatment in 2003, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In June 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter described how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the June 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2005 rating decision, January 2006 SOC, and 
December 2006 and September 2009 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony 
at the Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Moreover, the claim was 
readjudicated in the December 2006 SSOC after proper notice 
was sent.  Finally, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor, as noted 
above, has he demonstrated any prejudicial or harmful error 
in VCAA notice.  See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), post-service treatment 
records from the St. Louis and Phoenix VAMCs, and private 
treatment records.  Also, the Veteran was afforded VA 
examinations and/or medical records reviews in April 2005, 
March 2008, June 2009 and September 2009. 

In a November 2009 Appellant's Post-Remand Brief, the 
Veteran's representative argues that VA needs to request 
medical quality-assurance records in order to satisfy its 
duty to assist the Veteran.  However, no specific records 
pertinent to the Veteran's claim have been identified which 
are not already associated with the claims file, and the 
Board finds that VA does not need to request quality-
assurance records from the VAMC in order to satisfy its duty 
to assist.  Indeed, in a July 2007 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that the RO needed to obtain records from 
the St. Louis VAMC relevant to the time period (November and 
December 2003) the Veteran was claiming he had received 
negligent treatment, and that a VA examination was needed to 
obtain a medical opinion regarding whether a nexus existed 
between the Veteran's current diagnoses and his treatment at 
the VAMC.     

With further regard to the representative's request for 
quality-assurance records, the Court has stated that "such 
an assertion is at odds with a statutory scheme requiring 
that the claimant adequately identify relevant records that 
the claimant wishes the Secretary to obtain."  Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2005).  Moreover, such 
records are protected from disclosure by a confidentiality 
statute at 38 U.S.C.A. § 5705(a), and may only be disclosed 
in limited circumstances under 38 U.S.C.A. § 5705(b), 
circumstances which have not been shown to exist in the 
context of the current claim. 

The representative asserts that a pertinent provision of the 
current VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality 
Assurance Investigative Reports" (which replaced previous 
M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), is invalid.  
That manual provision, which bars the use of quality 
assurance investigative reports in the adjudication of claims 
under 38 U.S.C.A. § 1151, is consistent with 38 C.F.R. § 
17.508(a), which requires specific authorization for VA 
personnel to gain access to quality assurance documents, and 
does not provide such authorization for adjudicative 
personnel.  The Board does not have the authority to 
invalidate or ignore VA regulations or adjudicative manuals.  
See 38 U.S.C.A. § 7104(c) (Board is bound in its decisions by 
the regulations of the department and instructions of the 
Secretary).

Following the Board's remand in the present case, the 
November 2003 to January 2004 treatment records of the St. 
Louis VAMC were associated with the claims file, and a VA 
examination was conducted in September 2009 that included an 
opinion regarding the likelihood of a nexus between the 
Veteran's current disorders and treatment at the VAMC.  Thus, 
it appears that all development requested by this Board in 
its July 2007 remand has been completed to the extent 
possible, and no additional development is required.   
 
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Compensation under Section 1151

A.  Applicable Law

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009), if VA hospitalization or medical or surgical treatment 
results in additional disability that is not the result of 
the veteran's own willful misconduct or failure to follow 
instructions, disability compensation may be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  See 38 
C.F.R. §§ 3.358(a), 3.800(a).

The additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 C.F.R. § 3.361(a) (2009).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  See Pub. L. No. 
104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in March 2004.  Therefore, under the 
applicable statute and regulation, this claim must be 
adjudicated under the current version of section 1151.  That 
is, even if there is an additional disability which resulted 
from VA care, the legal standard precludes compensation if 
the evidence does not establish that there was negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has a current 
bilateral foot disorder as a result of treatment received at 
a VA medical facility.  Specifically, he contends that he 
suffered third degree burns to his feet due to phototherapy 
rendered in November and December 2003 for a non-service 
connected condition, and that the burns have caused residual 
pain, blistering, and discoloration of his feet.

Treatment notes from the St. Louis VAMC show that the Veteran 
was being followed by dermatology for lichen simplex in 2003.  
He complained that his feet were very itchy in November of 
that year.  To alleviate the itching, the doctor recommended 
phototherapy, which appears to have begun prior to that 
month, as the Veteran had his fourth phototherapy treatment 
at the beginning of November.  The notes indicate that the 
Veteran received 5.0 joules per treatment for about 4 minutes 
at a time, although both the joules and time were gradually 
increased.  He was made aware of the increase in joules and 
time for each treatment, and it was noted that he was given 
patient education.  He underwent 11 treatments without 
complaint.  However, after the eleventh treatment, the 
Veteran complained that his right foot was very tender and 
slight swelling was noted.  Phototherapy was skipped that day 
and the Veteran was instructed to take Tylenol and soak his 
feet.  

In December 2003, the Veteran reported pain in his feet at 
night secondary to lichen simplex, and although he still had 
a significant amount of itching and pain, his symptoms had 
improved with the phototherapy.  The nurse observed dry 
pustules and scaly areas on the dorsum of the feet, with no 
erythema, drainage, or malodor.  

Several days later, the nurse noted that the swelling had 
gone from both feet, although the Veteran continued to 
complain of tenderness to the left foot.  More than a week 
later, the Veteran complained of "burned" feet and chronic 
pain.  He was seen by podiatry and given a boot, and it was 
noted that his pain was minimal with Tylenol.  

In late December 2003, the Veteran reported to the emergency 
room with painful, itchy and swollen feet.  There were dry, 
scaly patches on both legs and feet.  The doctor examined the 
Veteran's feet, noting that the feet were less swollen than 
before.  He assessed a supra bacterial infection and flare up 
of the Veteran's eczema, as well as mild cellulitis.  

In early January 2004, the Veteran was examined by his VAMC 
dermatologist.  The doctor noted that the lichen simplex had 
flared recently and that the Veteran had developed swelling 
of the skin on the right dorsal foot.  The foot was tender 
but not warm.  There were lichenified plaques bilaterally on 
the dorsal feet, with slight tenderness on palpation of the 
right dorsal foot, with no warmth or significant erythema.  
The doctor assessed lichen simplex and recommended 
compression stockings and continuing medication to resolve 
the cellulitis.  

In June 2004, the Veteran went to the emergency room at 
Christian Hospital Northeast/Northwest in St. Louis with 
complaints of itchy feet, which he said was due to the 
phototherapy he had received in December 2003.  The doctor 
assessed mild cellulitis and bilateral foot burns.  X-rays 
showed extensive arterial vascular calcification, possibly 
due to diabetes or renal disease, but the films were 
otherwise normal.  The doctor prescribed Silvadene cream.  

The Veteran's file was reviewed by a VA nurse practitioner in 
April 2005, who reviewed the Veteran's medical records, 
including those from the June 2004 emergency room visit.  He 
noted that he did not find any information concerning any 
type of burning.  With phototherapy, the reviewer noted there 
would be some redness to the skin after treatment, which 
could be considered to be a first degree burn, but would be a 
normal problem associated with the treatment.  Redness was 
noted after many of the Veteran's multiple treatments.  It 
was noted that first degree burns do not usually cause any 
lasting problems.  There was no information about any 
possibility of a third degree burn, as the Veteran claimed.  
With the information available, the reviewer opined that it 
was not likely that there were any lasting effects of 
phototherapy, to include any type of third degree burn.  

In December 2005, the Veteran had relocated, and he sought 
treatment at the Phoenix VAMC.  He stated he had a rash on 
his feet since 2003 when he first complained of itching.  He 
stated he went to a dermatologist and received phototherapy 3 
times per week and it initially helped.  However, a different 
provider did full body UV treatment, covering everything 
except his feet, and the Veteran believes he received a burn 
on his feet from that incident causing chronic pain.  The 
doctor observed large areas of hypopigmentation from the 
medial ankle to the medial foot bilaterally, with several 
excoriated lesions, a few small clear blisters, and a few 
larger 1 to 2 centimeter bullous lesions on the medial left 
ankle.  There were no lesions on the plantar aspect of the 
feet.  The doctor discussed pain management options and gave 
the Veteran instructions regarding soaking his feet and 
applying Silvadene cream.

Later that month, the Veteran was seen at the podiatry clinic 
at the VAMC.  He stated that all his foot problems were 
related to "burns" which he received from UV light therapy 
at the VAMC in St. Louis.  The doctor reviewed treatment 
notes from the St. Louis VAMC that the Veteran brought with 
him, noting that the Veteran was never seen for "burns" to 
his feet following UV therapy.  The doctor told the Veteran 
that while burns could have caused his skin discoloration, it 
would not cause continued blistering.  After examining the 
Veteran's feet, noting excoriations, hypopigmentation, and 
bullous lesions, the doctor assessed eczema, lichen simplex, 
tinea, or neurodermopathy.  

In February 2006, the Veteran continued to report a deep 
sharp pain occurring intermittently with aching in his lower 
legs.  He was taking gabapentin for the pain.  He continued 
to develop new blisters and bullae on the plantar, dorsal, 
medial and lateral surfaces of both feet and ankles, and the 
resultant shallow ulcerations healed with depigmentation.  
Biopsy slides were sent to pathology.  The doctor assessed 
bullous eruption of unknown origin, indications of peripheral 
neuropathy, and chronic pain, possible of neuropathic origin.  

In March 2006, the Veteran stated that, in addition to 
ongoing pain that was somewhat controlled by gabapentin, he 
had itching bumps on his back, stomach, and scalp.  The 
doctor saw evidence of excoriation on the Veteran's lower 
legs, back, belly and scalp, although no primary lesions were 
visible.  The pathology consultation described subepidermal 
hemorrhagic bullae with eosinophils, neutrophils and dermal 
congestion, possibly epidermolysis bullosa acquisita.  The 
doctor opined that the rash and blisters could be evidence of 
a drug eruption, and that the temporal relationship pointed 
to gabapentin and furosemide.    

In September 2006, the Veteran was examined by the Chief of 
Dermatology at the VAMC, who noted marked depigmentation on 
both lower legs, concentrated around the ankles, as well as 
multiple open sores which were not infected and have good 
granulation tissue but were dried out.  There was no evidence 
of Silvadene cream used on the affected areas.  The doctor 
assessed bullous dermatosis, possibly caused by lower 
extremity edema and leading to subsequent 
hypo/hyperpigmentation.  However, the low degree of edema was 
not consistent with the formation of bullae. Because the 
Veteran, a known drug use, was getting oxycodone-based pain 
medication for his legs periodically, it would not be 
expected that the Veteran would really want to get better.  
The doctor went on to say that it was very likely that the 
Veteran was non-compliant, and it was even possible that the 
Veteran was creating his own lesions by injecting something 
under his skin or burning or placing caustic agents on the 
skin to continue getting pain medications.  The doctor stated 
the opinion that his insistence that phototherapy had 
something to do with the lesions was simply a coincidence or 
simply not true.  The doctor prescribed medications for 
itching.  

In January 2007, the Veteran appeared before this Board for a 
Travel Board hearing.  He testified that two separate 
therapists had conducted the phototherapy at the VAMC in 
November and December 2003, and that he noticed burning after 
the fifth or sixth session.  Then, blisters appeared on his 
feet.  He described his treatment and the current condition 
of his feet in detail, which included ongoing blistering and 
hyperpigmentation.  

In March 2008, a different VA examiner, also a nurse 
practitioner, reviewed the Veteran's file.  The reviewer 
reviewed medical records as well as photographs of the 
Veteran's feet, and found evidence of burns to the bilateral 
feet with scarring noted.  Considering the severity of the 
scarring, it appeared at least as likely as not that the 
burns were third degree as opposed to second degree burns, 
which only leave blisters.  However, it was not possible for 
the reviewer to determine whether the burns were caused by 
the use of phototherapy in the treatment of lichen planus.  
The examiner stated a dermatologist was needed to determine 
whether the residuals noted were a result of lichen planus or 
burns due to phototherapy.  Moreover, it was not possible for 
the examiner to determine whether the Veteran's treatment had 
involved negligence.  A dermatologist would need to determine 
whether the protocol used for the dose of phototherapy was 
too high.  

The same individual provided another opinion in June 2009, 
and reiterated that he could not determine whether the 
Veteran's previous treatment involved negligence.  With 
regard to the burns, the reviewer stated he believed there 
was evidence of burns, but was unable to determine whether 
they were second or third degree burns.  He again stated that 
he could not determine the etiology of the burns.  

In September 2009, the Veteran was afforded a VA examination 
conducted by a dermatologist.  The examiner reviewed the 
Veteran's medical records, noting a total dose of 82 joules 
during phototherapy from October 2003 to November 2003 and 
that treatment was stopped in November 2003 after the Veteran 
complained of swelling and tenderness.  In the past year, the 
Veteran had applied Silvadene cream to his feet but reported 
no recent wrapping, emollients, or topical steroids.  
Physical examination showed hypo-depigmented and 
hyperpigmented plaques with scale on the bilateral lower 
extremities.  All toenails had onychomycoses.  There was no 
significant scarring or keloid formation.  Some areas were 
excoriated.  The examiner diagnosed severe stasis dermatitis, 
with lichenification and lymphedema.  There was no evidence 
of third degree burn (deep scarring, keloidal bands, 
inflexible skin) due to phototherapy.  The examiner said the 
pigmentation changes were from chronic inflammation and 
dermatitis, ans also noted that the Veteran had significant 
heart disease, including coronary artery disease, with 
peripheral edema.  Since his pain was in the whole lower 
extremity, even in areas without dermatitis, the examiner 
suspected neuropathy.  Moreover, the examiner suspected that 
the Veteran had suffered a mild phototoxic reaction from the 
phototherapy around November 24, 2003.  The examiner further 
stated that phototoxicity is maximal about 5 days after 
treatment.  No second or third degree burns were seen from 
the phototherapy.  The examiner observed that, if severe 
burns had been induced, there would have been more physical 
findings on the December 1, 2003, examination of the feet 
about 10 days after the last phototherapy treatment.  
Finally, the Veteran's legs had worsened since January 2004 
due to the progression of stasis dermatitis and edema.  

Based on the foregoing, the Board finds the most competent 
and probative evidence of record preponderates against a 
finding that the Veteran's residual disability is proximately 
due to the phototherapy treatment he received at a VA 
facility in November and December 2003.  The weight of the 
evidence of record supports the Board's findings herein that 
the VA treatments and hospitalizations received by the 
Veteran were consistently appropriate and therapeutic, and 
did not result in any increased or additional disability.  In 
addition, the Board does not find competent evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA care 
providers; an absence of informed consent; the occurrence of 
an event not reasonably foreseeable; or causation or 
aggravation of disease or disability beyond natural progress 
due to any VA treatment or hospitalization, for the Veteran's 
disability claimed herein under the provisions of 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  Rather, the evidence 
preponderates against any of these findings.

The September 2009 VA examiner stated that there was no 
evidence of second or third degree burns resulting from the 
2003 phototherapy sessions, that the pigmentation changes 
were from chronic inflammation and dermatitis, and that the 
pain was likely due to neuropathy.  Moreover, the April 2005 
examiner stated that, although first degree burns could 
result from phototherapy, such burns would not cause lasting 
effects such as the blistering that the Veteran was 
experiencing.  The September 2009 examiner agreed that if the 
Veteran experienced phototoxicity after the phototherapy 
treatment, the effects would have resolved within 5 days.  
The overall medical evidence suggests that the Veteran's 
current disorder is the result of the natural progression of 
the lichen simplex which pre-existed the 2003 VA treatment, 
as well as a combination of other unrelated health 
conditions.  

There are no medical opinions of record which demonstrate 
that the Veteran's current residual disorder is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing 
treatment in 2003, nor is there any evidence or contention 
that the 2003 treatment by VA involved any unforeseen event, 
or that it was nonconsensual.  

As a result, without competent medical evidence of record 
establishing that the Veteran's residuals of the feet are 
proximately due to negligent treatment by a VA medical 
facility in 2003, the Veteran's claim must be denied.  See 38 
C.F.R. § 3.358(c)(1) (2009).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is not for application, and he 
is not entitled to compensation under 38 U.S.C.A. § 1151. 


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot disorder, claimed to 
have resulted from treatment received at a VA Medical Center 
in November and December 2003, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


